  Case 21-12124-elf       Doc 16-1     Filed 08/29/21 Entered 08/29/21 11:30:48            Desc
                                       Cert Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :
         Christopher A. Tucker                :      Chapter 13
                                              :
                                              :      Case No. 21-12124-ELF
         Debtor (s)                           :


                                 CERTIFICATE OF SERVICE

        I, Brad J. Sadek, Esq., certify that on the date indicated below served a true and correct
copy of the Debtor’s Motion to Convert to Chapter 13 Plan and Notice of Motion was served by
electronic delivery or Regular US Mail to the Debtor, the Trustee, all secured, priority and
affected creditors per the address provided and on the following parties:


                                         Terry Dershaw
                                         Chapter 7 Trustee
                                         Electronic Notice

                                      United States Trustee
                                     Office of the U.S. Trustee
                                         Electronic Notice

                                             Amex
                                   Correspondence/Bankruptcy
                                         Po Box 981540
                                       El Paso TX 79998

                                     Barclays Bank Delaware
                                        Attn: Bankruptcy
                                          Po Box 8801
                                      Wilmington DE 19899

                                      Capital One Bank USA
                                          PO Box 30285
                                     Salt Lake City UT 84130

                                      Chase Card Services
                                        Attn: Bankruptcy
                                         Po Box 15298
                                      Wilmington DE 19850
  Case 21-12124-elf      Doc 16-1    Filed 08/29/21 Entered 08/29/21 11:30:48      Desc
                                     Cert Page 2 of 2




                                           Citibank
                           Citicorp Credit Srvs/Centralized Bk dept
                                       Po Box 790034
                                     St Louis MO 63179

                                      Discover Financial
                                      Attn: Bankruptcy
                                        Po Box 3025
                                    New Albany OH 43054

                                           Fortiva
                                      Attn: Bankruptcy
                                       Po Box 105555
                                      Atlanta GA 30348

                                         Livengrin
                                    4833 Hulmeville Road
                                     Bensalem PA 19020

                           Nissan Motor Acceptance Corp/Infiniti
                                    Attn: Bankruptcy
                                     Po Box 660360
                                    Dallas TX 75266

                                  Philadelphia Gas Works
                                800 W. Montgomery Avenue
                                   Philadelphia PA 19122

                                 Resurgent Capital Services
                                     Attn: Bankruptcy
                                      Po Box 10497
                                   Greenville SC 29603


Dated: August 29, 2021                                    /s/Brad J. Sadek, Esq
                                                           Brad J. Sadek, Esq.
                                                          Attorney for Debtor
                                                          1315 Walnut Street
                                                          Suite #502
                                                          Philadelphia, PA 19107
